Holderman, J. Claimant filed a claim in the amount of $847.48 for travel expenses incurred while an employee of the Illinois Industrial Commission. The appropriation from which the claim should have, been paid has lapsed, therefore the matter is before this Court. The record discloses that the Claimant was Assistant to the Chairman of the Industrial Commission and was also Project Director for the Occupational Safety and Health Program of the Industrial Commission. The record‘also discloses that part of the expenses incurred was for attending the Annual Convention of International Association of Industrial Accident Boards and Commissions at Toronto, Canada, and at Madison, Wisconsin. It appears that at the Toronto convention, he was accompanied by the then Chairman of the Industrial Commission, and the record discloses that he went to both conventions at the direction of the Chairman. Other expenses are for attending a Managers and Planners Workshop at Auburn University at Auburn, Alabama, attending a seminar on Occupational Health and Safety Plan and Laws in Illinois, and for attending other various health and safety programs in the State. Among the exhibits is a letter from Alexander P. White, who was Chairman of the Industrial Commission at the time the expenses were incurred, to the effect that he had examined the vouchers being submitted by Claimant, and he certified that these vouchers were correct in the amount expended by Claimant. He further stated that such expenditures were authorized by him as Chairman of the Industrial Commission at the time such expenditures were made. The record discloses that after Mr. White left as Chairman of the Industrial Commission the new Chairman refused to approve the expenditures and informed the Claimant that he would have to present his claim to the Court of Claims. It appears to the Court that the expenses were incurred in connection with Claimant’s duties with the Industrial Commission of the State of Illinois, that the vouchers were proper and correct, and that these expenses were properly incurred. An award is hereby made in the amount of Eight Hundred Forty-Seven and 48/100 Dollars ($847.48).